Citation Nr: 1718395	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include a heart murmur. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pregnancy related disorders, to include hemolysis, elevated liver enzymes, and low platelet count syndrome (HELLP) and pre-eclampsia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Navy from June 1996 to April 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  At her request, the Veteran was scheduled for a videoconference hearing in February 2013; she did not report for the hearing.  Consequentially, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  In January 2015, the Board remanded the Veteran's claims to the RO for further evidentiary development, to include VA examinations.  

As an initial matter, regarding the Veteran's claim for service connection for a heart murmur, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has recharacterized the issue on appeal as a claim of service connection for a heart disorder, to include a heart murmur.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

The Veteran was provided a VA examination in August 2015 for pregnancy related disorders, to include HELLP syndrome and pre-eclampsia.  The August 2015 VA examiner noted that the Veteran appeared to have pre-eclampsia during her 1997 in-service pregnancy.  It was further noted that a history of pre-eclampsia is a risk factor for HELLP syndrome.  He opined that he could not necessarily relate the Veteran's HELLP syndrome to her apparent service diagnosis of pre-eclampsia.  He concluded that the Veteran's pre-eclampsia and HELLP syndrome were less likely than not incurred or caused by an in-service injury, event, or illness.  

The Board observes that this opinion provided inadequate reasons and bases in coming to its conclusions, and finds that a supplemental medical opinion is necessary.  The Board notes that the Veteran expressly claimed that her in-service high blood pressure/hypertension was related to her post service pre-eclampsia and HELLP syndrome.  She further claimed that these conditions contributed to the premature birth of her second child.  While the VA examiner noted that the Veteran was diagnosed with pre-eclampsia in service, he did not expound as to why this diagnosis was not related to the Veteran's 2005 diagnoses of pre-eclampsia and HELLP syndrome.  Further, the opinion did not address the Veteran's contention that her pregnancy related disorders were a result of her elevated blood pressure noted in service.  Additionally, the Veteran's claim that her HELLP syndrome aggravated her heart disorder was not addressed.  Accordingly, a remand is necessary to address whether the Veteran's pregnancy related disorders, and if applicable their residuals, are related to her service. 

As indicated above, the Veteran's appeal appears to reflect potential links between her HELLP syndrome and her claimed hypertension and heart disorder.  The Board thus finds that these issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Accordingly, final decisions by the Board on the issues of heart disorder and hypertension as this time would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  As such, the Board defers adjudication of these issues at this time. 

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide the names and addresses of all medical care providers who treated her HELLP syndrome and pre-eclampsia since leaving service, and provide her with the opportunity to submit additional records in support of her claim of service connection.
 
2. Please obtain any VA treatment records that have not already been associated with the claims file.
 
3. After completion of steps 1 and 2, please arrange for an VA examiner to provide an addendum opinion.  If the examiner determines that an examination is necessary, one should be scheduled.  The VA examiner is asked to specifically address whether: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's HELLP syndrome and pre-eclampsia, or their residuals, are related to service, or to any claimed hyptertension or heart disorders (in terms of either causation or aggravation)?  In providing an opinion, the examiner should consider and discuss as necessary the Veteran's STRs showing elevated blood pressure during service, the June 2013 private medical record that notes that the Veteran did not have complications in her 1997 delivery, the Veteran's November and December 2005 diagnoses of hypertension following her diagnosis of HELLP syndrome and pre-eclampsia, and the Veteran's September 2008 claim that her heart murmur was affected by her pregnancy disorders. 

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




